                                                    F ILEtrD                               \s

                                                               AUo    -8   zwsv
i O 1(tl\t*\iffi,i',*                                   ++oMqseBRurou             6- Ll- 11
               \:\ \'tre-_                   -    -91!Br,u'19qry{9e5l
                                                  Ca,   r:,--fu1!r$=lt.. ec[-     ]re€og   g




                   \+:-t-:s:i

 O    ily"ly-, I;h ry'k-yl;,;,1                  t"fu|+,*ugt$x_S{}s il?. ,                      -    l




                   *t
                   r*
                1.: ",.r,&.$9 q.&\ -tCrse.LAk#ds"r* \\*,X1 ".u\su,\e\rt\ \ f:\u
                    .-r,\we.q!\
      Il     t,r,
           -s.q
              '\-+L1. q-3"( Utl*{.{ L {-"--}-'*i,r:q**}.\U*$,-fVlti\t ,-,}:V* -
           -&..1
      i\\etr                                                                   --
      i.,\N \p    .gs"tq{*       se.   rar &:n-tc'u-. Euec\ahirdl+-\h,r'}-                 f-
      -l,SirtLqxr&K.rdt-\ruou-f-\ir-ac'L-1u+i;r-c**p-3"b.Ut\"ue;d"ltq---
      J ,S \ lJ,'r{" -"t+ - .'r :Eil*{xL- u'-tlr- uncl \r:dln-']r$>'\\- \t[e-Ln ef,-
                         , *s \lsi--\px Suwclc-\$<n-"' h{e&rt{.-r}---
      lrit{t (*,S"*"C-:
             t- tUo ri- I \t*c,q     \rt>n31-i *lii],- &ctq
                           \t*c'i tL \rtos-\ougrL      &tiq.11g$M
      l
                                                                      --
                                                                      --,
       \trri,e tr're u! t j^,'4 t*.t,.,',u-\hiil\tuL,lir--uS{tt*\Lhere:,
      iqSI th,q{ *'s.r Gu*--E**t;rc.f-,*l                                                       -
      i




      i    !i,\t    . *' q'uc-{51 rrs:S -(on{u:.d-txr
                                                   :*.
                                                                   ri-rux-c,r \:r*rl$fte
                                                 .*r"&-i..rL        ., \
                                                               -   ulJ;:1:-
            ((*us:y:.c -{\hun-tu'+ \.$rg'bt**rr                     - :Uqumr:r5-t
            o-- fiuY[rncr,J_t*unu -Wr$U&l& 0
                                             \e(                                                rl
        tt. 'r.r.\r"le& '
                   ')                    &u-kL                          Ccrn n)&,,me
        1.1            ,'t't',



                                                                                *-rry-
           d* $e   " r\ tAr^s hcur d, a1$,p r{"_\D*qt \. $ft&q
                                                             (,
                                                                s^o}_
                                                 &--uncul{Lffi*rml-*r:*--                1




furd-er, uJ$-tl-\o                           r"&lo&- \hr.   -v-crc*n-
kg.\tl't\ \thx-fu.S


  rLrY r\-w\e,                                                              \e,).$g--,
                                                                            Usner=]
                                                                            (



     lmn -Luc"l                                                   qffi
                       l1!i,4*,qft
                       1*1*!-!;f-Ll-L
                                     t
                                                        \t.t ofr
                                  6-'{- t t
 Ld{:qc}&




mU   tf*\,e."      \w,   r.in e


                Cuf ni
                                   U.5, Department of Justice                                                                  North Central Laboratory
                                   Drug Enforcement Adml nistration                                                            Chicago, lL




                                                                                                           Case Number: 17-77 -OL47
    230 South Dearborn Street, Suite 1200
                                                                                                           llMS Number: 2018-SFL5-03082
    Chicago, lL 60604




                                               Substance(s) ldentlfted                             Net Weight              Substance Purlty          Amount Pure Substance
                                                                                                                              15%!   2%

    Remarfts:
   Exhibit 21: The net weiSht was determined by direct weighing o{ all units. The net weight uncertainty
                                                                                                         value represents an expanded
   uncertainty estimate at the 95% levcl of confidence.


   Exhibit 21: Purity determined from testing the composite; the purity and amount pure substance
                                                                                                     values are representative of the entire
   exhibit. All uncertainty values represent expanded uncertainty estimates at the gS% level of confidence.




   Date Accepted       bylaboratory:    OS/3O/2OLB                         Gross WeiSht: 162.7.g

   Exhibit                         No. Units                       Pkg. llnner)                          Form                                  Reserue WL
   2r1                                                             Plastic Bag                          Powder                                   r07.9 s
  Remarts:
  Exhibit 21: 2.1 grams removed for special pro8ram.




  Sampling:

  Exhibit 21: A composite was formed from 1 unit for testing of 1 unit received. Heroin confirmed in the compolite.

 Exhibit           Summary of Testls)

 27                Gaschromatography,Gaschromatography/Massspectrometry,rnfraredspectroscopy
 Exhibit           purityTest(s)

 27                DEA102/GasChromatography




Analyred By: /S/ Kenneth      E.   Bookel Senior Forensic Chemist                                                                 Date: 08/08/2018
Approved By:     /S/   Jann A. Bordelon, Supervisory Chemist                                                                      Date: 08/08/2018
                                                                                                                                                                    f,
DEA Form 113 Arigust 2013
                                                                                                                                                                  Piae r of   1
                                                                                                                                                                    I

                                                                                                                                                                    ,

                                                                                                                                                                    I


                                                                                                                                                     LABS 00il-0000 12
                                                                                                                                                                    I
                                   I
                                                             **r




                                                 ,
                                                             ,'\
                                                             \j_
                                                             rt"
                                       t'r
                                                                   i'-l




     {?1
     tt

     fi. 3.'*-    t&^4r'a,.


     f;1w,,
                                           Hiii'
                                           'tl
                                           t*          :1
                                           LI         ..-:

                                           i':-]     :' i,

                                           i=        'il


                                           T1
                                           E
                                                     i.:


                                       i
                                       o
                                       !




           fr '                   \'lIi'i
           Ei   ffil
                              n

-t




           frr! ffiil
                                       *l
                                             \
                                            ll
                                       l_

                                       #
n                                       ;:i



                                 l\
6
a
                                        t'
s
a
                                       I
h
6
E

    E
    E
        h

        =
        E
            E
                                 ()
            o

                =

                     o
                     I
                         o
                         =
                                 L-J
1=
\B
t.
t' a
'r
                         =
                         5




                         $
                                 )>
                                 F{
I


I
    I

    I
        I
        I

        I
            I
            I

            I
             I

                I
                                 r-
                 I

                 I

                     I




                             @
                             C
                             a
                             !
                             o
                             N
                             o
                             o
